Exhibit 10.53(L)

AMENDING AGREEMENT NO. 11

MEMORANDUM OF AGREEMENT made as of the 9th day of November, 2009,

B E T W E E N:

 

  

AVISCAR INC.,

a corporation incorporated under the laws of Canada,

 

(hereinafter referred to as “Avis General Partner”),

 

- and -

 

BUDGETCAR INC.,

a corporation existing under the laws of Canada,

 

(hereinafter referred to as “Budget General Partner”),

 

- and -

 

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,

 

(hereinafter referred to as the “STARS Limited Partner”),

 

- and -

 

MONTREAL TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces in Canada, in its
capacity as trustee of BAY STREET FUNDING TRUST, a trust established under the
laws of the Province of Ontario,

 

(hereinafter called the “Bay Street Limited Partner”).

WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by amending agreements between the parties dated October 11,
2005, July 7, 2006, December 11, 2006, November 21, 2007, February 12,
2008, March 5, 2008, April 30, 2008, June 16, 2008, December 22, 2008 and
March 16, 2009 (collectively, the “Limited Partnership Agreement”);

AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to further amend the
Limited Partnership Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

1 Interpretation

 

  (a) All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.

 

  (b) Section headings are for convenience only.

 

2 Amendments to the Limited Partnership Agreement

 

2.1 Section 1.1 of the Limited Partnership Agreement is hereby amended by
deleting the definition of “Available Call Amount” and replacing it with the
following definition:

““Available Call Amount” means at any time of determination, (x) in respect of
the STARS Limited Partner, the amount by which (a) the sum of $215,000,000 and
the aggregate Principal Amount of Bonds issued by the STARS Limited Partner
outstanding at such time exceeds (b) the balance of the STARS Limited Partner’s
Capital Account at such time; and (y) in respect of the Bay Street Limited
Partner, the amount by which (a) the sum of $175,000,000 and the aggregate
Principal Amount of Bonds issued by the Bay Street Limited Partner outstanding
at such time exceeds (b) the balance of the Bay Street Limited Partner’s Capital
Account at such time; provided that on and after the occurrence of a Funding
Termination Event for any Limited Partner, the Available Call Amount for such
Limited Partner shall be deemed to be zero;”.

 

2.2 Section 3.3(b) of the Limited Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “(b) The balance of the STARS Limited Partner’s Capital Account shall not at
any time exceed an amount equal to the sum of $215,000,000 plus the aggregate
Principal Amount of Bonds issued and outstanding by the STARS Limited Partner at
the time of determination. The balance of the Bay Street Limited Partner’s
Capital Account shall not at any time exceed an amount equal to the sum of
$175,000,000 plus the aggregate Principal Amount of Bonds issued and outstanding
by the Bay Street Limited Partner at the time of determination.”.

 

3 Other Documents

Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.

 

- 2 -



--------------------------------------------------------------------------------

4 Miscellaneous

 

  (a) With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.

 

  (b) This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.

 

  (c) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

  (d) None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.

 

  (e) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
by their authorizes signatories thereunto duly authorized, as of the date first
above written.

 

AVISCAR INC. By:   /s/     David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

By:      

Name:

Title:

BUDGETCAR INC. By:   /s/     Tim Smith  

Name: Tim Smith

Title:   Assistant Treasurer

By:      

Name:

Title:

 

- 4 -



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, AS TRUSTEE OF STARS TRUST (WITH LIABILITY LIMITED
TO THE ASSETS OF STARS TRUST) BY ITS SECURITIZATION AGENT, BMO NESBITT BURNS
INC. By:   /s/     Terry J. Ritchie  

Name: Terry Ritchie

Title:   Managing Director

By:   /s/     Christopher Romano  

Name: Christopher Romano

Title:   Managing Director

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of Bay Street Funding Trust) by its
administrator, SCOTIA CAPITAL INC. By:   /s/     Douglas Noe  

Name: Douglas Noe

Title:   Director, Structured Finance

By:      

Name:

Title:

 

- 5 -



--------------------------------------------------------------------------------

The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.

DATED this 9th day of November, 2009.

 

AVIS BUDGET CAR RENTAL, LLC By:   /s/     David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

 

- 6 -